Citation Nr: 1336809	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  12-12 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

A review of the Veteran's Virtual VA claims file and Veterans Benefits Management System claims file show that they contain only evidence that is duplicative of that already in the paper file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss, as he believes that he developed this disorder due to noise exposure that occurred during his period of service. 

In May 2010, the Veteran underwent VA examination, and in October 2010, an addendum opinion was provided that hearing loss was less likely as not related to in-service noise exposure.  The October 2010 VA examiner correctly noted that there was a February 1973 in-service record indicating that that the Veteran had slight to moderate hearing loss bilaterally, but stated that no actual audiological test results were found for that date.  However, a review of the Veteran's service records shows that there is an audiogram dated in February that is the same one referenced in the February 1973 service entry.  While the audiogram only shows the month and not the year of when it was administered, the Board can discern from the narrative of the service treatment record that this was conducted at the same time the Veteran complained of gradual hearing loss.  In addition, the results of this audiogram demonstrate worse hearing acuity than that which is shown on any other in-service audiogram.  Therefore, the Board finds that a remand is necessary to obtain an adequate opinion in this case that considers all of the pertinent evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any recent, outstanding VA treatment records.  Any records obtained must be associated with the Veteran's claims folder.

2.  The RO/AMC should obtain an opinion with regard to the nature and etiology of hearing loss.  The VA provider is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner is asked specifically to address the February 1973 documented complaints of gradual hearing loss and the audiogram also performed that month, as well as the other pertinent evidence of record.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the service connection issue on appeal.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


